Citation Nr: 0607335	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  98-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for headaches. 

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.

4.  Entitlement to service connection for alcohol abuse, to 
include as secondary to a low back disorder. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1943 to April 
1946 and from October 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating determination of 
the Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in September 2001 
and October 2003.  

The veteran appeared at a local hearing at the RO in August 
1998.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  A headache disorder was not present in service or for 
many years thereafter and there has been no competent medical 
evidence submitted relating any current headache disorder to 
the veteran's period of service.

3.  The RO denied entitlement to service connection for a low 
back disorder in October 1964.  The veteran was notified of 
this decision that same month and did not perfect his appeal.  
Thus, the decision became final.  

4.  Evidence received since the RO's previous denial of 
service connection for a low back disorder does not bear 
directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.

5.  The veteran's alcoholism is the result of his own willful 
misconduct or alcohol abuse; service connection is not 
currently in effect for a low back disorder or PTSD.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

2.  A headache disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The October 1964 rating determination denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002). 

4.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a low back disorder, 
to include arthritis, has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

5. Service connection for primary alcoholism or for 
alcoholism as secondary to service-connected low back 
disorder or PTSD is precluded as a matter of law.  
38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the April 1998 rating determination, the April 
1998 statement of the case, the October 1998, March 1999, 
March 2001, October 2002 and September 2005 supplemental 
statements of the case, and the April 2001, April 2002, March 
2004, and July 2005 VCAA letters, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statement of the case, 
the supplemental statements of the case, and in the VCAA 
letters the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The July 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service, VA, and private treatment 
records have been obtained.  The veteran was also afforded a 
VA examination.  He also appeared at a hearing at the RO in 
August 1998.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that arthritis will be presumed to have been incurred 
in service if manifested to a compensable degree within the 
presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.


PTSD

To comply with the decision of the Court in Cohen v. Brown, 
10 Vet. App. 197 (1997) VA issued a final rule, effective 
March 7, 1997, the date of the Cohen v. Brown decision, 
amending 38 C.F.R. § 3.304(f) to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

The Board notes that the veteran maintains that he currently 
has PTSD resulting from his period of service.  

The available service medical, VA, and private treatment 
records do not contain any diagnoses of PTSD.  The veteran 
has been variously diagnosed as having schizophrenia, a 
bipolar disorder, and an organic personality disorder.

The veteran was afforded a VA psychiatric examination in 
March 1998.  Following examination, Axis I diagnoses of mood 
disorder not otherwise specified and alcohol dependence, in 
remission for nine months, were rendered.  The examiner noted 
that due to history of alcoholism most likely some of the 
veteran's cognitive functioning had been impaired due to the 
alcoholism.  

At his August 1998 hearing, the veteran testified as to the 
events in service that he believed caused him to develop 
PTSD.  He indicated that he had never been diagnosed with 
PTSD.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have PTSD. 

As to the veteran's beliefs that he currently has PTSD, the 
Board notes that he is not qualified to render an opinion as 
to whether he currently has PTSD and whether that condition 
is related to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


Headaches

Service medical records for the veteran's first period of 
service do not reveal any complaints or findings of a 
headache disorder.  At the time of the veteran's April 1946 
service separation examination, normal findings were reported 
for the head and face.  Normal findings were also reported 
for the nervous system.  

On his October 1950 recall report of medical history, the 
veteran checked the yes box when asked if he had or had ever 
had frequent or severe headaches.  At the time of the 
veteran's October 1950 recall examination, normal findings 
were reported for the head and face and for the nervous 
system.  At the time of his December 1951 service separation 
examination, normal findings were reported for the head, 
face, neck, and scalp.  Normal neurological findings were 
also reported at that time.  There were no findings of a 
headache disorder in the summary of defects and diagnoses 
portion of the report.  

There were also no findings of a headache disorder in the 
years immediately following service.  There were also no 
reports, complaints, or findings of a headache disorder at 
the time of an August 1964 VA examination, with normal 
findings being reported for the head, face, and neck at that 
time, and no findings of a headache disorder on neurological 
examination.  There were also no findings or complaints of 
headaches at the time of an April 1971 VA examination, with 
no headaches being reported or found on neurological 
examination and normal findings being reported for the head, 
face, and neck.  

There were no complaints or findings of headaches until many 
years after service, with the veteran relating his headaches 
to his treatment for cancer at the time of a December 1984 
outpatient visit.  

At his August 1998 hearing, the veteran indicated that his 
PTSD, alcohol abuse, and headaches were interrelated. 

Service connection is not warranted for headaches.   The 
service medical records for the veteran's first period of 
service are devoid of any complaints or findings of a 
headache disorder.  While the veteran reported having had 
severe headaches on his October 1950 recall report of medical 
history, there were no complaints or findings of a headache 
disorder during his second period of service, with normal 
neurological findings as well as normal findings for the 
head, face, neck, and scalp being reported on the veteran's 
December 1951 service separation examination.  There were 
also no complaints or findings of a headache disorder for 
many years after service, with no complaints or findings of a 
headache disorder being noted at the time of August 1964 or 
April 1971 VA examinations.  

The Board notes the veteran's belief that he currently has a 
headache disorder which is related to his period of service.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, there has 
been no competent medical evidence submitted relating any 
current headache disorder to the veteran's period of service.  
In addition, service connection is not in effect for PTSD or 
alcohol abuse.  

Although the Board is sympathetic to the veteran's beliefs, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


New and Material

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been received to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

A review of the record reveals that the RO denied service 
connection for a low back disorder in an October 1964 rating 
determination.  The veteran was notified of the decision 
later that month and did not appeal.  Thus, the decision 
became final.  

Evidence before the RO included the veteran's service medical 
records, VA and private treatment records, and the results of 
an August 1964 VA examination.  

In denying service connection, the RO noted that the service 
records for the veteran's first period of service failed to 
show incurrence of, or treatment for, any back condition.  
There was no complaint of a back problem at discharge from 
service and the discharge examination was negative for any 
pathology of a back disorder.  There was also no allegation 
of a back condition upon recall to service or on the October 
1950 examination.  Service medical records were also negative 
for a back disorder during the veteran's second period of 
service with no complaints, injury, or treatment for a back 
disorder.  The RO observed that there were no findings of a 
back disorder on the veteran's December 1951 discharge 
examination.  

The RO also noted the findings made at the time of the August 
1964 VA examination, where x-rays taken revealed a slight 
narrowing of the lumbosacral interspace with slight 
hypertrophic spurring anteriorly.  The examiner made a 
diagnosis of strain, low back region.  The RO further 
observed that lumbosacral strain was initially noted during a 
January 1948 hospitalization.  The RO also noted the August 
1964 letter from the veteran's private physician, G. Hoyt, 
M.D., who indicated that the veteran reinjured his back in 
1963.  Dr. Hoyt reported that the veteran noted hurting his 
back in service around May 1944.  

The Board notes that the available treatment records at the 
time of the prior denial demonstrated that the veteran 
reported injuring his back in service at the time of a 
January 1948 hospitalization, indicating that he was kicked 
out of his bunk and fell on his left lower spine.  

The RO denied service connection for a low back disorder on 
the basis that the veteran's back condition was not incurred 
in service.

Evidence received subsequent to this time reveals that the 
veteran has been seen with complaints of back pain on several 
occasions.  The Board further notes that the veteran again 
reported having been bounced out of his bunk bed during his 
first period of service and landing on his back.  

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder.  While the veteran has submitted treatment records 
showing treatment for back pain, the veteran was noted to 
have had back problems at the time of the previous denial.  
Moreover, there has been no competent medical evidence 
received demonstrating a link between any current low back 
disorder and the veteran's period of service.  The statements 
and testimony of the veteran are essentially cumulative of 
information known at the time of the prior denial.  
Furthermore, the testimony of the veteran would not be 
sufficient to provide the necessary medical link between any 
current low back disorder and his period of service as he is 
not competent to provide such a medical opinion.  See 
Espiritu.  

In sum, there has been no evidence submitted since the prior 
October 1964 rating determination that is new and material to 
warrant the reopening of the claim of entitlement to service 
connection for a low back disorder.  


Alcohol Abuse, to Include as Secondary to a Low Back Disorder

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(a) (2005).

The veteran's claim for direct service connection for alcohol 
abuse must be denied. He filed this claim in December 1997.  
The law very clearly states that service connection cannot be 
established on a direct basis for a disease or injury that 
results from a claimant's abuse of alcohol or drugs if, as 
here, the claim was filed after October 31, 1990.  38 C.F.R. 
§§ 3.1(m), 3.301(a).  Moreover, when, as here, the law is 
dispositive of the claim, it should be denied because of lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where the law and not the evidence 
is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law).

As to the veteran's claim of service connection for 
alcoholism as secondary to a low back disorder or PTSD, the 
Board observes that disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board further 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this 
case, service connection is not in effect for either PTSD or 
a low back disorder. Hence, as a matter of law, service 
connection for alcoholism as secondary to a low back disorder 
or PTSD is without legal merit, and must be denied.  See 
Sabonis.


ORDER

Service connection for PTSD is denied.  

Service connection for a headache disorder is denied.  

The petition to reopen the claim of service connection for a 
low back disorder is denied.  



Service connection for alcoholism is denied.  




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


